                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

PETER CANDELARIO,

      Plaintiff,

v.                                                  Case No. 5:19cv142-TKW-MJF
JOSEPH SIMS,

      Defendant.
                                            /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 23). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that Plaintiff’s complaint is due to

be dismissed for failure to exhaust available administrative remedies.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     Defendant’s motion to dismiss (Doc. 18) is GRANTED, and Plaintiff’s

             claims against Defendant are DISMISSED with prejudice.

      3.     The Clerk shall close the case file.
DONE and ORDERED this 27th day of January, 2020.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                             2
